THE COURT
(FITZHUGH, Circuit Judge, absent)
directed the jury as prayed, but said it was a question of some doubt, and they would hear the point reargued on a motion for a new trial, if the verdict should be against the defendant.
THE COURT
(DUCKETT, Circuit Judge, absent)
refused to admit the certificate in evidence.
The defendant then offered a like certificate signed by Richard Jamieson, collector of the tax for the county of Washington, dated June 12th, 1807, which was also rejected by the court.
Verdict for the petitioner.